Opinion by
Willard, J.,
The plaintiff in the court below brought an action against the appellant to recover the sum of one hundred and eighty-one dollars and fifty cents ($181.50) unpaid purchase money alleged to be due as part consideration for a certain lot of land sold by him to the appellant. The appellee testified that the price of *80the lot agreed upon was four, hundred dollars ($400), and in this he was corroborated by another witness who was present at the time the bargain was made between the parties in 1890. The appellee also testified that after deducting certain payments on account there was due and unpaid the sum of one hundred and eighty-one dollars and fifty cents ($181.50) on the contract and interest from January, 1890.
The appellant testified that he bought the lot. and received a deed therefor in which the consideration was stated to be two hundred and fifty-seven dollars and twenty-nine cents ($257.29) and that that amount was the agreed price between the parties and that he had fully paid the same.
This question of fact was carefully submitted to the jury by the learned trial judge and a verdict rendered for the plaintiff for two hundred and forty-eight dollars and ninety cents ($248.90). We find no error in the submission of the case to the jury.
The questions raised by the first, second and third assignments of error are not proper subjects for our consideration; they were correctly disposed of by the learned trial judge in his opinion refusing a new trial.
The judgment is affirmed.